Title: To Thomas Jefferson from Alexander Donald, 1 September 1790
From: Donald, Alexander
To: Jefferson, Thomas



My Dear Sir
London 1st. Septemr. 1790

I arrived here a few days ago after a very pleasant passage of five weeks and three days.
Before I left America, I had intended to ask the favour of you to give me a letter of introduction to one of the Farmers General of France; but I was so much hurried that it escaped my memory. It is reported here, that the Tobacco Trade in France is to be put upon nearly the same footing that it is on in this Country, indeed I believe it is so ordered by the National Assembly. This I recollect you mentioned to me when I had the pleasure of seeing you in Virginia, but notwithstanding of that, it is probable that some of the Farmers may still incline to do business in the Tobacco line, and I am willing either to contract to furnish any given quantity, or to purchase in Virginia upon Commission. I would go over to Paris if I had been fortunate enough to have brought with me a letter from you.
I hope you have used your good offices with Mr. Hamilton so effectually as to prevent Mr. Brown any further Trouble about the Bowman’s business. The Papers which I forwarded to New York before I left Virga. would satisfie every unprejudiced person that there were no grounds for Heth’s Conduct, nay he himself told Mr. Harrison after seeing the Papers that he was satisfied. I always thought, and ever shall, that the whole proceeded from envy or malice in Mr. Heth.
The appearance of war is stronger now than it was three days ago. The National Assembly of France have ordered 32 ships of the Line to be put into Commission, which will make the Spaniards more forward when they find they are to be so powerfully supported by France. I hope America will not be involved in it. I sincerely wish for war, and on her account only, as she will, by observing a strict neutrality, become the carrier for all the Belligerent Powers,  and will find a very proffitable market for all her superfluous grain and Lumber in their West India Islands, and I am really sorry to find that some such market appears to be necessary, For from all the information I have been able to procure since I came here, the demand from Europe will not be great, for in general every Country has made sufficient to supply its own consumption, and I have not heard of any that apprehends a scarcity.
There was only a small part of your Crop of Tobacco brought to Richmond when I left it, but I suppose it would get down soon afterwards. You will find that the money will be very punctually paid, which I hope will induce you to give Mr. Brown the refusal of your Crops in future. I took the liberty of mentioning to you and of writing to Colo. Lewis, that it would be much your Interest to import your coarse goods, if you do not manufacture enough for to cloath your People; Or if there is any thing that this Country affords, which you may want for yourself at New York, I trust I have no occasion to tell you that I will be most happy in Executing any of your commands. I am with much respect & esteem My Dear Sir Your mo. obt. Sert.,

A Donald

